                                                                                   '~",ED
                                                                            U.S.^D!STmcfC0URi
                       IN THE UNITED STATES DISTRICT COURT                        IJRIT- TA iA V,
                      FOR THE    SOUTHERN DISTRICT OF GEORGli®'^'^-''^'^ PH 3: 13
                                      DUBLIN DIVISION                               ■
                                                                               50. LioT. C. GA.
ERIC SCOTT FOLTZENLOGEL,

               Plaintiff,

       V.                                                    CV 319-090


REUBEN M. GREEN; GRADY MOORE;
BRENDAN MURPHY,

               Defendants.



                                            ORDER



       Plaintiff, incarcerated at Wheeler Correctional Facility in Alamo, Georgia filed the

above-captioned case in the Southern District of Georgia on the standard 42 U.S.C. § 1983

complaint form used by incarcerated litigants. He complains about events occurring during

his plea and sentencing for his underlying criminal conviction in the Superior Court of Cobb

County, Georgia. (Doc. no. 1.) All Defendants allegedly reside in Marietta, Georgia. (Id. at

4.) Plaintiff also seeks to proceed in forma pauperis ("IFP"). (Doc. no. 2.) Based on the

cuirent state ofthe record, it is not entirely clear whether Plaintiff seeks to bring a civil rights

case under 42 U.S.C. § 1983 or seeks habeas corpus relief. Regardless of which type of case

he is trying to pursue, Plaintiff filed his case in the wrong district.

       To the extent Plaintiff may be intending to pursue a civil rights case regarding events

in Cobb County, Georgia against these Defendants, venue is proper in the Northern District

of Georgia because both the alleged events and Defendants are located there. Moreover,
habeas corpus petitions filed by state prisoners are subject to the requirements of both 28
U.S.C. § 2254 and 28 U.S.C. § 2241. Medberrv v. Crosby. 351 F.3d 1049, 1060-62 (11th
Cir. 2003). It is the practice of this Court to transfer an action attacking a conviction to the
district in which the original proceedings were conducted. See 28 U.S.C. § 2241(d).

       Because neither Plaintiffs civil rights claims, nor his potential habeas corpus claims,

are properly filed in the Southern District of Georgia, the Court ORDERS the transfer ofthis
action to the United States District Court for the Northern District of Georgia for further

consideration. The Court DIRECTS the Clerk to immediately forward the file to that

District


       so ORDERED this             day of December,2019, at Augusta, Georgia.




                                            UNITED STATES DISTRICT JUDGE
